DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 33-54 are pending.
	The prior art submitted on 7/30/20 and 6/11/21 has been considered.  However, the prior art submitted 7/30/20, the foreign patent document 253769 has not been considered, because the document has not been received.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 33-37, 40-49, and 54, are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (US 2008/0059015 A1) in view of Stentz et al. (7272474).
	As per claims 33 and 54, Whittaker et al. disclose a method, and a non-transitory computer readable storage medium, of path planning for an unmanned 
In addition, a second reference to Stentz et al. also disclose a method, and a non-transitory computer readable storage medium, of path planning for an unmanned vehicle (UV) traversing an area, the method comprising: operating a scanning device for executing scanning operations, comprising scanning a region within the area, to thereby generate respective scanning output data (see at least column 3, lines 6-54); obtaining a map based on the scanning output data, the map representing at least a part of the region, the map is divided into cells, each of the cells is classified to a class selected from at least two classes, comprising traversable and non-traversable (see at least column 1, lines 43-60; column 4, lines 32-51; and column 10, lines 4-33); based on the map, planning one or more paths for the UV, the planning comprising: upon determining that the UV is to assume a vehicle within a path of the one or more paths: querying a data structure; the data 
	As per claim 34, Whittaker et al. disclose planning one or more paths includes planning two or more paths (see at least [0018], [0036], and [0074-0075]).
	As per claim 35, Whittaker et al. disclose steering the UV in accordance with the path that has been selected (see at least [0080-0084]).

	As per claim 37, Whittaker et al. disclose receiving data indicative of a destination of the UV, and wherein the one or more paths are determined from a current position of the UV to the destination (see at least [0071]).
	As per claim 40, Whittaker et al. disclose the data structure comprises one or more entries, each entry representing a respective vehicle-state and comprises an indication as to whether the respective vehicle-state is feasible or not (see at least [0031-0034], and [0054-0056]).
	Claims 41-44, 45, and 49, are system claims corresponding to method claims 33-36, 40, and 37 above.  Therefore, they are rejected for the same rationales set forth as above.
	As per claim 46, Whittaker et al. disclose the one or more entries further comprises a weight indicating proximity of the UV to an obstacle when the UV assumes the vehicle-state (see at least [0022], [0037-0038]).  In addition, a second reference to Stentz et al. also disclose a weight indicating proximity of the UV to an obstacle when the UV assumes the vehicle-state (see at least columns 6-7, lines 66-42).

	As per claim 48, Whittaker et al. disclose the processing unit is further configured and operable to generate the map in real-time based on the scanning output data (see at least [0022], and [0040-0041]).
4.	Claims 38-39, and 50-51, are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (US 2008/0059015 A1), and Stentz et al. (7272474), as applied to claim 33 above, and further in view of Stentz et al. (6363632).
	As per claim 38, Whittaker et al. disclose delete points that are old and possibly inaccurate data (see at least [0057]).  Whittaker et al. do not explicitly disclose obtaining an updated map generated.  However, Stentz et al. (‘632) disclose as the UV advances within the area and new scanning output data of new regions within the area is generated, obtaining an updated map generated and based on the new scanning output data and repeating the planning based on the updated map (see at least column 12, lines 9-52, disclose modify cells in a map).  It would 
	As per claim 39, Whittaker et al. disclose comprising as the UV advances within the area and new scanning output data of new regions within the area is generated, excluding old regions from the map; and deleting from the data structure, vehicle-states that correspond to the old regions (see at least [0057]).  
	Claims 50-51, are system claims corresponding to method claims 38-39 above.  Therefore, they are rejected for the same rationales set forth as above.
5.	Claims 52-53, are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (US 2008/0059015 A1), and Stentz et al. (7272474), as applied to claim 41 above, and further in view of Trepagnier et al. (8050863).
	As per claim 52, Whittaker et al. do not explicitly disclose distances between objects in the region and the UV in a multiplicity of directions.  However, Trepagnier et al. disclose an unmanned vehicle (UV), comprising: a scanning device; and a processing unit comprising one or more processing circuitries;

	As per claim 53, Whittaker et al. disclose the UV of claim 52 is any one of: an unmanned ground vehicle; an unmanned aerial vehicle; or an unmanned marine vehicle (see at least [0023] disclose autonomous vehicles for traversing desert terrain and other vehicles that need to autonomously generate a path to navigate an environment).
					Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Pounds et al. (10228691)

	. Avitzur et al. (8983738)
	. Everett et al. (8983707)
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DALENA TRAN/Primary Examiner, Art Unit 3664